Title: From James Madison to James Bowdoin, 16 April 1805
From: Madison, James
To: Bowdoin, James


Dear Sir
Washington Apl. 16. 1805
On receiving your letter of Mar. 26 I thought proper to forward it to the President at his Seat in Virginia, whence it did not return till last evening. The President himself will be here about wednesday or thursday next. No time will be lost in drawing his attention to the measures preparatory to your departure for Madrid, which may however be deemed the more or less urgent according to the tenor of the advices from day to day expected from Madrid. In the mean time I have the pleasure of complyingwith your request by intimating that you will receive your salary in Europe from funds lodged with the Bankers Willinks & Van Staphorst—at Amsterdam, who will in pursuance of instructions to be forwarded hence, place the money in Madrid subject to your order, on being apprized by you that it is the arrangement most acceptable to you. The other explanations relative to your allowance & expences, will make part of the instructions which will be annexed to your commission. You have probably noted that the law limits your salary to $9000 per annum, with an outfit limited to one years salary. With Sentiments of great esteem & consideration, I remain, Sir Yr. mo: Ob. hbe servt.
James Madison
